DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-26, in the reply filed on October 18, 2022 is acknowledged.  Claims 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (hereinafter “Su”) (U.S. Pub. No. 2018/0254485) in view of Yoon et al. (hereinafter “Yoon”) (U.S. Pub. No. 2014/034680A1).
Regarding claim 1, Su teaches an aluminum secondary battery including a cathode, an anode, and an electrolyte including an aluminum salt and a solvent (see paragraph 78).  A desirable anode layer structure is composed of a network of electron-conducting pathways (e.g. mat of graphene sheets, carbon nano-fibers, or carbon-nanotubes) and a thin layer of aluminum metal or alloy coating deposited on surfaces of this conductive network structure (see paragraph 79).  The cathode layer may be formed of a layer of oriented graphene structure positioned and aligned in such a manner that one of the graphene edge planes is substantially parallel to the anode layer or the porous separator layer (see paragraph 71).
Su teaches that the graphene structure may comprise multiple graphene layers stacked and/or bonded together, but is silent as to a wound cathode roll.
Yoon teaches a rolled electrode structure for a secondary battery cell in which a graphene film is wound in the form of a roll, and a predetermined space between facing graphene film surfaces may be secured, in which adjacent surfaces of the graphene film are not attached to each other owing to a nanomaterial dispersed on the surface of the graphene film. In this rolled graphene film structure, electrolyte ions may diffuse between the facing graphene film surfaces even though they are not attached to each other (see paragraphs 26 and 78; FIG. 1).  The rolled graphene film may be aligned perpendicular to an adjacent separator or current collector such that open channels defined by facing graphene film surfaces are aligned vertically so as to facilitate the diffusion of the electrolyte ions.  A length of a diffusion path of the electrolyte ions may thereby be significantly decreased (see paragraph 84; FIG. 2(c)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the rolled graphene film of Yoon in place of the stacked structure of Su because the change in form or shape, without any new or unexpected results, is an obvious engineering design.  See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 2, Su teaches that the graphene sheets may be pristine graphene (see paragraph 24).
Regarding claims 3 and 5, the limitations recited therein are considered product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 4, Su teaches that the oriented graphene sheets in the cathode layer are bonded together by a binder (see paragraph 19).
Regarding claims 6 and 7, Su teaches that the oriented graphene sheets have a physical density from 1.1 to 1.8 g/cm3 and has pores having a pore size from 2 nm to 5 nm (see paragraph 18).
Regarding claim 8, Su teaches that the oriented graphene sheets have a specific surface area from 20 to 1500 m2/g (see paragraph 73).
Regarding claims 9 and 12, Su teaches that the integrated 3D conductive nano-structure of the anode may also serves as the anode current collector (see paragraph 102).
Regarding claim 10, Su teaches that the anode’s integrated nano-structure may be composed of electrically conductive nanometer-scaled filaments that are interconnected to form a porous network of electron-conducting paths comprising interconnected pores, wherein the filaments have a transverse dimension less than 500 nm (see paragraph 79).
Regarding claim 11, Su teaches that the filaments may comprise an electrically conductive material selected from the group consisting of electro-spun nano fibers, vapor-grown carbon or graphite nano fibers, carbon or graphite whiskers, carbon nano-tubes, nano-scaled graphene platelets, metal nano wires, and combinations thereof (see paragraph 79).
Regarding claim 13, Su teaches the electrolyte may be selected from an aqueous electrolyte, organic electrolyte, molten salt electrolyte, ionic liquid electrolyte, or a combination thereof (see paragraph 25).
Regarding claim 14, Su teaches that the electrolyte contains an aluminum salt such as, AlF3, AlCl3, AlBr3, AlI3, AlFxCl(3-x), AlBrxCl(3-x), AlIxCl(3-x), or a combination thereof, wherein x is from 0.01 to 2.0 (see paragraph 25).
Regarding claim 15, Su teaches that the electrolyte contains an ionic liquid that contains an aluminum salt mixed with an organic chloride selected from n-butyl-pyridinium-chloride (BuPyCl), 1-methyl-3-ethylimidazolium-chloride (MEICl), 2-dimethyl-3-propylimidazolium-chloride, 1,4-dimethyl-1,2,4-triazolium chloride (DMTC), or a mixture thereof (see paragraph 26).
Regarding claim 16, Su teaches the electrolyte also supports reversible intercalation and de-intercalation of ions (cations, anions, or both) at the cathode (see paragraph 20).
Regarding claim 17, Su teaches that the layer of oriented graphene may operate as a cathode current collector to collect electrons during a discharge of the aluminum secondary battery such that the battery contains no separate or additional cathode current collector (see paragraph 27).
Regarding claims 18 and 19, Su teaches that the oriented graphene sheets in the cathode layer are bonded together by an electrically conductive binder.  The electrically conductive binder material may be selected from coal tar pitch, petroleum pitch, meso-phase pitch, a conducting polymer, a polymeric carbon, or a derivative thereof. (see paragraphs 19 and 28).
Regarding claims 20-22, Su teaches that the aluminum secondary battery may have an average discharge voltage no less than 2.0 volts and a cathode specific capacity greater than 100 mAh/g based on a total cathode active layer weight (see paragraph 30).
Regarding claim 23, Su teaches an aluminum secondary battery including a cathode, an anode, and an electrolyte including an aluminum salt and a solvent (see paragraph 78).  A desirable anode layer structure is composed of a network of electron-conducting pathways (e.g. mat of graphene sheets, carbon nano-fibers, or carbon-nanotubes) and a thin layer of aluminum metal or alloy coating deposited on surfaces of this conductive network structure (see paragraph 79).  The cathode layer may be formed of a layer of oriented graphene structure positioned and aligned in such a manner that one of the graphene edge planes is substantially parallel to the anode layer or the porous separator layer (see paragraph 71).  Graphene sheets typically have a thickness less than 10 nm (see paragraph 62).  The oriented graphene sheets have a physical density from 1.1 to 1.8 g/cm3 and a specific surface area from 20 to 1500 m2/g (see paragraph 73).
Su teaches that the graphene structure may comprise multiple graphene layers stacked and/or bonded together, but is silent as to a wound cathode roll.
Yoon teaches a rolled electrode structure for a secondary battery cell in which a graphene film is wound in the form of a roll, and a predetermined space between facing graphene film surfaces may be secured, in which adjacent surfaces of the graphene film are not attached to each other owing to a nanomaterial dispersed on the surface of the graphene film. In this rolled graphene film structure, electrolyte ions may diffuse between the facing graphene film surfaces even though they are not attached to each other (see paragraphs 26 and 78; FIG. 1).  The rolled graphene film may be aligned perpendicular to an adjacent separator or current collector such that open channels defined by facing graphene film surfaces are aligned vertically so as to facilitate the diffusion of the electrolyte ions.  A length of a diffusion path of the electrolyte ions may thereby be significantly decreased (see paragraph 84; FIG. 2(c)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the rolled graphene film of Yoon in place of the stacked structure of Su because the change in form or shape, without any new or unexpected results, is an obvious engineering design.  See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 24, Su teaches the electrolyte may be selected from an aqueous electrolyte, organic electrolyte, molten salt electrolyte, ionic liquid electrolyte, or a combination thereof (see paragraph 25).
Regarding claim 25, Su teaches that the electrolyte contains an aluminum salt such as, AlF3, AlCl3, AlBr3, AlI3, AlFxCl(3-x), AlBrxCl(3-x), AlIxCl(3-x), or a combination thereof, wherein x is from 0.01 to 2.0 (see paragraph 25).
Regarding claim 26, Su teaches that the electrolyte contains an ionic liquid that contains an aluminum salt mixed with an organic chloride selected from n-butyl-pyridinium-chloride (BuPyCl), 1-methyl-3-ethylimidazolium-chloride (MEICl), 2-dimethyl-3-propylimidazolium-chloride, 1,4-dimethyl-1,2,4-triazolium chloride (DMTC), or a mixture thereof (see paragraph 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727